Appeal from four judgments of the Supreme Court entered upon the verdicts of a jury in favor of the plaintiff Helen Glenn for $5,000, plaintiff James J. Glenn for $350, plaintiff Levia Chiaretta for $3,000, and plaintiff Linda Chiaretta, for $1,000 with costs, in the Schenectady county clerk’s office and from orders denying a motion to set aside the verdicts and for a new trial. The sole point on this appeal is that the verdicts were excessive. Judgments and orders affirmed, with costs in one action. Hill, P. J., Rhodes, McNamee and Heffernan, JJ., concur; Bliss, J., dissents as.to the judgment in favor of James J. Glenn upon the authority of Gass v. Agate Ice Cream, Inc. (264 N. Y. 141).